DETAILED ACTION
This is the second Office Action regarding application number 16/975,037, filed on 08/21/2020, which is a 371 of PCT/US2019/018916, filed on 02/21/2019, and which claims priority to provisional application number 62/634,511, filed on 02/23/2018.
This action is in response to the Applicant’s Response received 03/15/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-15 and 27-31 are currently pending.
Claims 16-26 are cancelled.
Claims 27-31 are new.
Claims 1-9 are withdrawn.
Claims 10-15 and 27-31 are examined below.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 03/15/2022 have been carefully considered but they are not found persuasive, or in the case of claims 27-31, moot in light of the Office’s new ground(s) of rejection. 
The applicant states that there are no intervening layers taught by GHANDOUR and that GHANDOUR fails to teach the recited scribe dimension ranges recited in claims 10 and 12 (Remarks 7-8).
The examiner asserts that the claims as written do not necessarily require that the intervening layers be below the first surface—rather, they may be “adjacent” and the examiner interprets this broadly to include lateral adjacency. Since the electrodes and buffer layers are laterally adjacent the first surface, the examiner concludes that these layers are sufficient to read on that claim limitation. In other new claims, the examiner also asserts that the silicon dioxide layer may also read on the claimed intervening layer.
The examiner also asserts that the total laser effected width range disclosed of 50 micrometers is, in fact, close enough to the claimed range to support a prima facie case of obviousness. Also, a width of 25 micrometers is also asserted to be close enough to the upper end of the 15 micrometer range for the trough width. Further review of GHANDOUR also shows that widths of 5-30 micrometers are also disclosed (e.g., claim 15).  GHANDOUR provides ample suggestion to select any necessary and reasonable width values to accomplish a desired scribe profile, and the examiner asserts that the totality of the evidence provided by the GHANDOUR reference supports a conclusion of prima facie obviousness.
Similar to the new grounds of rejection for claim 31, the examiner also asserts that removal width ratio of claim 12 would be obvious to a skilled artisan. Although GHANDOUR uses terms different than the applicant, skilled artisans would readily understand the teachings of this reference as motivating to select and attempt configurations and dimensions of the scribe profile, including desired widths and thicknesses of various portions within the scribe itself that would then lead to ratio values recited by the applicant. 
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01). Since the examiner does not have proper means to conduct experiments to determine exact “removal widths”, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over GHANDOUR (US 2012/0094422 A1).
Regarding claim 10, GHANDOUR teaches a photovoltaic device comprising: 
one or more scribed layers having a thickness defined between a first surface and a second surface (layer stack, Fig. 5), the one or more scribed layers comprising an absorber layer (absorber layer, Fig. 5); and one or more intervening layers (electrodes and buffer layers) adjacent to the first surface of the one or more scribed layers wherein: the absorber layer comprises cadmium and tellurium (semiconductor material may include CdTe, para. 28), a scribe is formed through the second surface of the one or more scribed layers and towards the one or more intervening layers, the scribe defines a contour that extends through a laser effected width of the one or more scribed layers (scribe line may include an arcuate contour along the sidewall, Fig. 5), the contour comprises sidewalls that extend from a portion of the second surface of the one or more scribed layers adjacent the laser effected width to a trough, the trough defines a portion of the contour where at least 99% of the thickness of the one or more scribed layers is removed, the sidewalls define a maximum angle .alpha. formed with respect to the first surface of the one or more scribed layers, and the maximum angle .alpha. is acute (the angle of the curved sidewalls with respect to the horizontal surface is between 0-90 degrees and therefore is arcuate, Fig. 5).

    PNG
    media_image1.png
    453
    601
    media_image1.png
    Greyscale

GHANDOUR does not disclose expressly that the laser effected width is less than or equal to 40 .mu.m or that the trough width is less than or equal to 15 .mu.m. However, GHANDOUR teaches that the widths of the scribe portion of both stepped and unstopped portions may range from about 25-150 micrometers, and also that narrower and wider widths may be considered (para. 38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify GHANDOUR and select the widths of the laser effected area and the trough to be less than or equal to 40 and 15 micrometers, respectively, according to the particular manufacturing scheme and other design considerations. Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the ranges claimed overlap with or are very close to the ranges disclosed by GHANDOUR.

Regarding claim 11, GHANDOUR teaches or would have suggested the photovoltaic device of claim 10 wherein, the contour is arcuate (Fig. 5 illustrates that the scribe sidewall contour is arcuate).

Regarding claim 12, GHANDOUR teaches or would have suggested the photovoltaic device of claim 10 but does not disclose expressly that a removal width is defined by the sidewalls at a 90% thickness of the one or more scribed layers, and a ratio of the removal width to the trough width is greater than or equal to 5. However, GHANDOUR explains that the selection of widths D1 and D2 depends on the particular design and integration scheme, and could be selected so that the removal width is 150 micrometers and the trough width D2 is 25 micrometers, therefore providing a ratio greater than 5 (paras. 38-40). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the ranges claimed overlap with or are very close to the ranges disclosed by GHANDOUR.

Regarding claim 13, GHANDOUR teaches or would have suggested the photovoltaic device of claim 10 wherein, the one or more scribed layers comprises a TCO layer (Fig. 5 illustrates that the TCO contact layer is scribed).

Regarding claim 14, GHANDOUR teaches or would have suggested the photovoltaic device of claim 10 wherein, the one or more scribed layers comprises a buffer layer (Fig. 5 illustrates that the buffer layer is scribed).

Regarding claim 15, GHANDOUR teaches or would have suggested the photovoltaic device of claim 10 wherein, the one or more scribed layers comprises a back contact layer (Fig. 5 illustrates that back contact layer is scribed).

Regarding claim 27, GHANDOUR teaches or would have suggested the photovoltaic device of claim 10, wherein the one or more intervening layers include a barrier layer (an SiO2 layer is beneath the one or more scribed layers).

Regarding claims 29-31, GHANDOUR teaches or would have suggested the photovoltaic device of claim 10, but does not disclose expressly that the contour is symmetrical (claim 29), that the maximum angle α ranges from 10 to 40 degrees (claim 30), or that a removal width is defined by the sidewalls at a 90% thickness of the one or more scribed layers, and a ratio of the removal width to the trough width is in a range between about 12 and about 25 (claim 31).
However, the examiner finds that these recitation describe only the size and shape, as well as relative proportions, of the scribe. The applicant’s specification does not include information or evidence that suggests superior or unexpected device performance caused by the dimensions and shapes claimed. Therefore, the examiner concludes that skilled artisans would find it obvious to modify the prior art scribe shapes and dimensions according to known methods and techniques as a matter of routine design choice, and that the claimed dimensions and symmetrical shape are unpatentable because they do not lead necessarily to different or significant performance outcomes. MPEP 2144.04(IV)(A) and (B).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over GHANDOUR (US 2012/0094422 A1) as applied to claim 10 above, and further in view of JANSEN (US 2015/0263197 A1).
Regarding claim 28, GHANDOUR teaches or would have suggested the photovoltaic device of claim 27, but does not disclose expressly that the one or more intervening layers further include a TCO layer. GHANDOUR discloses in its embodiment illustrated in Figure 5 that the intervening layer includes the silicon dioxide layer, and that the electrical contact adjacent to this silicon dioxide layer in this embodiment is a metal layer. GHANDOUR states that the top electrode is a TCO.
GHANDOUR further describes an alternative embodiment where the device is manufactured in reverse layer order, i.e., a TCO is deposited on a transparent substrate (para. 28). GHANDOUR also explains that the laser scribing methods described can be used with any other solar module integration processes that employ laser scribing (para. 30), and that the arrangement of the device layer structure may vary according to implementation (para. 32). GHANDOUR again emphasizes that there are many alternative ways of implementing the methods and stepped profiles, and that other layers may be added (para. 44).
The examiner understands these many statements by GHANDOUR to provide sufficient guidance and motivation to lead a skilled artisan to modify the prior art to design an embodiment where a TCO layer serves at the one or more intervening layer, i.e., where the device structure is reversed. The examiner concludes that these reversed layer structure and implementation would be obvious to try, primarily because it is an embodiment and arrangement specifically and expressly mentioned by GHANDOUR as one possible alternative to implement the scribe concepts taught in that prior art reference.

Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721